                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


STEVEN MCBRIDE,

      Plaintiff,

v.                                             Case No. 3:19-cv-569-J-32MCR

WALMART INC., JOHN, Store
Manager, and IVI, Assistant Store
Manager,

      Defendants.




                                   ORDER

      This case is before the Court on pro se Plaintiff Steven McBride’s

Application to Proceed in District Court Without Prepaying Fees or Costs (Doc.

2). On June 28, 2019, the assigned United States Magistrate Judge issued a

Report and Recommendation (Doc. 4) recommending that the Application be

denied and that Plaintiff be ordered to pay the filing fee within sixty (60) days

of the Court’s order on this Report and Recommendation. No party has filed an

objection to the Report and Recommendation, and the time in which to do so

has passed. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); M.D. Fla. R. 6.02(a).

      Upon de novo review and for the reasons stated in the Report and

Recommendation (Doc. 4), it is hereby
        ORDERED:

        1.   The Report and Recommendation of the Magistrate Judge (Doc. 4)

is ADOPTED as the opinion of the Court.

        2.   Plaintiff Steven McBride’s Application to Proceed in District Court

Without Prepaying Fees or Costs (Doc. 2) is DENIED.

        3.   Plaintiff shall pay the filing fee by September 20, 2019. Failure to pay

the filing fee in a timely manner will result in the dismissal of this action

without prejudice.

        DONE AND ORDERED in Jacksonville, Florida the 17th day of July,

2019.




                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge

sej
Copies to:

Honorable Monte C. Richardson
United States Magistrate Judge

Pro se Plaintiff




                                         2
